Order consolidating actions modified by striking out the words “ City Court of Yonkers ” in the second ordering paragraph and substituting therefor the following: “ County Court of Westchester County,” and as so modified affirmed, with ten dollars costs and disbursements to appellant. Although empowered to remove to itself pending actions in other courts for consolidation with an action pending therein (Date v. Economy Cotton Goods Stores, 263 N. Y. 252), the County Court is without power to divest itself of jurisdiction and direct trial in another court of an action brought in the County Court. In the exercise of discretion, the motion of defendant to consolidate the actions in the County Court is granted. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.